Judge GREENE
dissenting.
I do not agree with the majority that N.C.G.S. § 62-42 vests the North Carolina Utilities Commission (Commission) with jurisdiction to adjudicate disputes regarding the siting of transmission lines. I read Section 62-42 as relating to the need for improvements or changes in existing services, not the review of the siting of new transmission lines. This view is substantiated by N.C.G.S. § 62-101, which was enacted by the legislature in 1991, and made effective 1 December 1991. This statute does vest the Commission with the jurisdiction to adjudicate the siting of transmission lines by any public utility, including electric membership corporations, provided the line has a designed capacity of at least 161 kilovolts. *288See N.C.G.S. § 62-100(6), (7) (Supp. 1992). This amendment to Chapter 62 reflects an acknowledgement by the legislature that it was creating a right in the Commission that did not previously exist. See Childers v. Parker’s. Inc., 274 N.C. 256, 260, 162 S.E.2d 401, 483 (1968).
Because the Commission has no regulatory authority except as conferred upon it by Chapter 62, State ex rel. Utilities Comm’n v. National Merchandising Corp., 288 N.C. 715, 722, 220 S.E.2d 304, 308 (1975), and because there did not exist any authority in 1990 for the Commission to regulate the siting of transmission lines, I would vacate the order of the Commission as being entered without jurisdiction.